ORDER

PER CURIAM.
Brenda Horton appeals from the Final Award Allowing Compensation of the Labor and Industrial Relations Commission (Commission) affirming the Award and Decision of Administrative Law Judge with Supplemental Opinion (Commission’s Final Award). We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s *688Final Award supported by competent and substantial evidence upon the whole record. See Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo.banc 2003). An extended opinion would have no precedential value. . We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).